Citation Nr: 0904235	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-31 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from October 
1950 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision, in pertinent 
part, denied service connection for powder burns to eyes.  
During the course of the appeal, the veteran's claim expanded 
to include a second inservice injury to the veteran's right 
eye.  The September 2007 videoconference hearing transcript 
reveals that the veteran withdrew his claim with respect to 
his left eye and only wished to continue the appeal for the 
right eye.  Thus, the issue has been characterized as shown 
above.  

The record reveals that the veteran's case was previously 
before the Board in December 2007 and June 2008.  In June 
2008, the Board remanded the veteran's claim for additional 
development to include providing a VA examination.  As a 
preliminary matter, the Board finds that the remand 
directives have been substantially completed and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).  

The veteran participated in a videoconference hearing with 
the undersigned Veterans Law Judge in September 2007 and 
participated in a hearing before a Decision Review Officer 
(DRO) in November 2006.  Transcripts from both proceedings 
have been associated with the claims folder.

In May 2008, the undersigned granted the veteran's motion to 
advance this case on the Board's docket due to his advancing 
age pursuant to 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  There is no competent medical evidence of record linking 
the residuals of a right eye injury to the veteran's active 
service.  


CONCLUSION OF LAW

The residuals of a right eye injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the veteran was provided with VCAA 
notice in March 2006, prior to the July 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied. 

In the aforementioned correspondence, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for residuals of a right 
eye injury.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating prior to the July 2006 rating decision.  However, he 
was provided with such information by a notification letter 
dated in March 2006.  Moreover, the veteran's claim for 
service connection for the residuals of a right eye injury is 
being denied and, consequently, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by a decision at this time.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing 
indicates that the veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  Moreover, the veteran was afforded VA 
examinations in June 2006 and February 2008 with respect to 
the claim on appeal.  

The Board observes that the November 2006 DRO hearing 
transcript reveals that the veteran referred to postservice 
medical treatment for his eyes.  However, in the hearing 
transcript, the veteran and his representative explained that 
they attempted to obtain these records, but that they were 
unavailable.  Furthermore, the record reflects that the 
veteran was afforded several opportunities to submit evidence 
and provide information regarding medical treatment so that 
VA could obtain records on his behalf.  The veteran did not 
provide any further information regarding any postservice 
treatment and, therefore, the Board concludes that VA has 
discharged its duty to further assist the veteran in 
obtaining these outstanding records.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (the duty to assist is not a one-way 
street).

The Board also acknowledges that not all of the service 
treatment records from the veteran's service appear to be on 
file.  The RO requested the service treatment records several 
times and partial records are associated with the claims 
folder.  In such situations, the Board has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski 
, 1 Vet. App. 365, 367 (1991).  However, the case law does 
not lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (wherein the United States Court of Appeals for 
Veterans Claims (Court) declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in government control which would have required VA to 
disprove a claimant's allegation of injury or disease). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993). This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).

III.	Service Connection

The veteran contends that his current eye disorder is related 
to active military service.  In the September 2007 hearing 
transcript, the veteran reported that he suffered two 
injuries to his eyes during service.  First, he noted that a 
50 caliber machine gun blew up and caused powder burns in his 
eyes.  Next, he explained that there was a 90 millimeter gun 
misfiring inside a tank and that his right eye had problems 
since that time.  

The evidence of record reveals that the veteran has a 
currently diagnosed eye disorder.  The May 2006 private 
medical record reveals an assessment of posterior vitreal 
detachment, early cataracts, early macular degeneration of 
the optic disc (OD), and dry eye.  Furthermore, the February 
2008 VA examination report shows diagnoses of non-neovascular 
macular degeneration in both eyes, posterior vitreoud 
detachment of both eyes, and nuclear sclerotic cataract in 
both eyes.

The service treatment records show that the veteran was seen 
for powder burns of the left eye during service.  The August 
1953 Report of Investigation in Case of Sickness or Injury, 
reflects that the veteran participated in a fire power 
demonstration and that while firing his weapon, he sustained 
powder burns to the left eye.  There is no mention of the 
right eye in the report.  The other available service 
treatment records do not contain any notation or 
documentation regarding the veteran's account of a right eye 
injury from the misfiring of a 90 millimeter gun.  As noted 
previously, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where such records are 
unavailable.  See O'Hare, supra.  

The veteran has submitted lay statements regarding the 
accidents that he suffered during service.  In a May 2006 
statement, the veteran's friend from service (M.B.N.) 
explained that the veteran was involved in an incident in 
1953 when he suffered burns to the front of his face and 
eyes.  M.B.N. also noted that the veteran suffered another 
accident in 1955 involving a machine gun that forced powder 
into his right ear and eye.  In another statement, the 
veteran's friend, B.M., noted that the veteran was in an 
accident in 1955 when a 90 millimeter gun exploded partially 
inside the tank as he was loading the weapon.  B.M. explained 
that the veteran had never-ending pain in his right eye and 
that it would get blurry.  

While the Board acknowledges the aforementioned accounts of 
accidents to the veteran's eyes during service, there is no 
medical evidence of record relating the veteran's current eye 
disorder to service.  In the June 2006 VA examination report, 
the examiner concluded that there was no evidence of any 
residual abnormalities that the veteran sustained to his eyes 
in 1953.  In the February 2008 VA examination report, the 
examiner opined that the veteran's vision impairment was not 
the result of a corneal injury in 1953.  The examiner also 
explained that the veteran suffered from a dry form of 
macular degeneration which could cause Charles-Bonnet 
phenomenon, appearance of images that are not there and 
images that would persist even when eyes were closed.  It was 
also noted that macular degeneration can cause a decrease in 
near vision and that the floaters and flashes of light 
experienced by the veteran were caused by posterior vitreous 
detachment in both eyes.  The examiner explained that there 
were no signs of a residual injury to the cornea on physical 
examination.  Thus, the examiner noted that injury to the 
eyes during service could not be attributed to the current 
visual complaints and that the red blotches in vision and 
floaters, and decreased near vision, were not caused by 
machine gun burns in 1953.  In the August 2008 addendum to 
the February 2008 VA examination report, the VA examiner 
provided an additional opinion with respect to the veteran's 
account of a right eye injury that occurred in 1955.  The 
examiner again opined that the flashes of light and floaters 
experienced by the veteran were most likely caused by the 
posterior vitreous detachments in both eyes and that macular 
degeneration can cause a decrease in near vision.  The 
examiner opined that it was less likely as not that the 
reported concussion injury to the right eye in the 1955 tank 
gun misfire was causing any of the veteran's current eye 
problems or complaints including flashing lights and red 
blotches in the eye.  

In light of the above, the Board finds that service 
connection is not warranted because there is no competent 
medical evidence that provides an etiological link between 
the veteran's eye disorders and his active service.  As noted 
above, both the February 2008 VA examiner and the June 2006 
VA examiner opined that the veteran's eye disorders were not 
related to the 1953 powder burn accident.  Further, in the 
August 2008 addendum to the February 2008 VA examination 
report, the examiner opined that the symptoms experienced by 
the veteran were less likely as not caused by the 1955 tank 
gun fire accident.  Lastly, the Board observes that none of 
the VA examinations of record note any residuals of an injury 
to the right eye.  Indeed, the February 2008 VA examination 
report noted that there were no signs of a residual injury to 
the veteran's cornea.  Consequently, the veteran's claim for 
service connection must be denied.  

The only remaining evidence of record in support of the 
veteran's claim consists of the veteran's personal statements 
that his current eye disorder is related to active service.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he sustained certain injuries during 
service or that he experienced certain symptoms.  However, 
the veteran is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v Derwinski, 2 
Vet. App. 492 (1992).  As such, the veteran's assertions 
regarding the etiology of his current eye disorders is of 
little probative value.  

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for the residuals of a right eye 
injury.  Thus, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for the residuals of a 
right eye injury is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


